DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/071,051 filed on October 15, 2020.  Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2020 has been considered by the examiner.

Drawings
The drawings received on October 15, 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the inner hub can be said to be “movable in a direction along a rotation axis” as recited in lines 8-9 of each of the independent claims 1, 10 and 11. The inner hub 30 is described at page 9, lines 3-7 as being fixed to the end part of the shaft 111 by the engagement of the threads 33, 113. As pointed out in lines 11-13 on page 9, the inner hub 30 is movable in the rotation axis direction relatively to the outer plate 20 and the armature 11. As best understood, this is because the inner hub is axially fixed to the shaft while the outer plate and the armature move axially to selectively engage and disengage the rotor 70. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-120791 A.
Referring to Fig. 1, the ‘791 reference discloses an electromagnetic clutch configured to transmit torque from an actuator (2) to a driven device (5), the electromagnetic clutch comprising: an armature (6) configured to come into contact with the actuator due to magnetic attraction force (see lines 4-7 in paragraph [0020] of the English translation); an outer plate (72) fixed to the armature (by rivet 74, see lines 1-4 in paragraph [0013] of the translation), the outer plate being located on an opposite side of the armature from the actuator, the outer plate being configured to rotate together with the armature (see e.g. lines 7-11 in paragraph [0020] of the translation); an inner hub (71) located between the armature and the outer plate to be movable (relative to the armature and outer plate) in a direction along a rotation axis, the inner hub being engaged with the armature or the outer plate with respect to a direction of rotation, the inner hub being fixed to the driven device (via key 52, see lines 14-16 in paragraph [0012] of the translation); and a rubber member (73) disposed between the inner hub and the outer plate to give an urging force to the inner hub and the outer plate in a direction away from each other (see lines 1-6 in paragraph [0023] of the translation), wherein the rubber member is configured to non-linearly increase the urging force as the actuator and the armature approach each other due to the magnetic attraction force (see Fig. 3A and lines 9-12 in paragraph [0015] of the translation).

Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0139446 A1 discloses an electromagnetic clutch comprising an armature 12; an outer plate17; an inner hub 26; and a rubber member 31 disposed between the inner hub and the outer plate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656